   Case 2:18-cv-01042-MHT-CSC Document 23 Filed 03/31/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JONATHAN HUNTER MARTIN,                   )
                                          )
        Plaintiff,                        )
                                          )             CIVIL ACTION NO.
        v.                                )              2:18cv1042-MHT
                                          )                   (WO)
MARY COOK, Warden, and                    )
CAPTAIN KING,                             )
                                          )
        Defendants.                       )

                                     OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,          filed     this     lawsuit           claiming       that    the

defendant         correctional       officials          violated     his   Eighth

Amendment rights by failing to protect him from assault

by another prisoner.                This lawsuit is now before the

court        on    the   recommendation            of    the    United     States

Magistrate Judge that plaintiff’s case be dismissed for

failure       to    follow    court       orders        and    for   failure    to

prosecute.               There      are       no        objections       to    the

recommendation.              After    an      independent        and     de   novo
   Case 2:18-cv-01042-MHT-CSC Document 23 Filed 03/31/21 Page 2 of 2




review   of   the   record,    the   court    concludes      that      the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 31st day of March, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
